Name: 80/918/EEC, Euratom, ECSC: Council Decision of 26 September 1980 appointing the Secretary-General of the Council of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-10-04

 Avis juridique important|31980D091880/918/EEC, Euratom, ECSC: Council Decision of 26 September 1980 appointing the Secretary-General of the Council of the European Communities Official Journal L 261 , 04/10/1980 P. 0016 - 0016**** COUNCIL DECISION OF 26 SEPTEMBER 1980 APPOINTING THE SECRETARY-GENERAL OF THE COUNCIL OF THE EUROPEAN COMMUNITIES ( 80/918/EEC , EURATOM , ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 5 THEREOF , HAVING REGARD TO THE RULES OF PROCEDURE OF THE COUNCIL , AND IN PARTICULAR ARTICLE 17 ( 1 ) THEREOF , WHEREAS THE OPERATION OF THE COUNCIL CALLS FOR : - A HIGHER DEGREE OF CONTINUITY IN THE WORK OF THE COUNCIL DURING SUCCESSIVE PRESIDENCIES , - A BETTER COORDINATION OF THE WORK OF THE COUNCIL IN ITS VARIOUS FORMATIONS , - A HIGHER DEGREE OF COHERENCE IN THE WORK OF THE SUBSIDIARY BODIES OF THE COUNCIL , - SUSTAINED EFFORTS TO PRODUCE MORE COUNCIL DECISIONS BY COMPROMISE THROUGH PREPARATORY CONTACTS WITH DELEGATIONS , - SIGNIFICANT ALLEVIATION OF THE COUNCIL ' S WORK LOAD BY WAY OF PRELIMINARY AGREEMENT BEING REACHED IN COREPER ON A LARGER NUMBER OF ISSUES ; WHEREAS THESE IMPROVEMENTS SHOULD BE BROUGHT ABOUT THROUGH DETERMINED CONTRIBUTIONS BY ALL MEMBER COUNTRIES TO A MORE EFFICIENT USE OF THE COUNCIL ' S DECISION-MAKING STRUCTURE , A SPECIAL RESPONSIBILITY RESTING WITH THE PRESIDENCY-IN-OFFICE ; WHEREAS THE TASK OF THE SECRETARIAT OF THE COUNCIL IS TO ASSIST THE COUNCIL IN GENERAL AND THE PRESIDENCY IN PARTICULAR IN THE PERFORMANCE OF THEIR TASKS ; WHEREAS THE OFFICE OF SECRETARY-GENERAL IS OF GREAT IMPORTANCE IN BRINGING ABOUT THE NECESSARY IMPROVEMENTS , HAS DECIDED AS FOLLOWS : ARTICLE 1 MR NIELS E . N . ERSBOELL IS HEREBY APPOINTED SECRETARY-GENERAL OF THE COUNCIL OF THE EUROPEAN COMMUNITIES FOR A PERIOD OF FIVE YEARS WITH EFFECT FROM 8 OCTOBER 1980 ; THE TERM OF OFFICE MAY BE RENEWED ONCE FOR FIVE YEARS . ARTICLE 2 THIS DECISION SHALL BE NOTIFIED TO MR ERSBOELL BY THE PRESIDENT OF THE COUNCIL . IT SHALL ALSO BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 26 SEPTEMBER 1980 . FOR THE COUNCIL THE PRESIDENT P . HELMINGER